Citation Nr: 1622858	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to May 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in January and September 2015, and was remanded on each occasion for additional development of the record.  The Board notes that the cases were remanded by Veterans Law Judges other than the undersigned.

In September 2015, the Board granted service connection for tinnitus.  Accordingly, this decision is limited to the issue set forth on the cover page.


FINDING OF FACT

The Veteran is not shown to have a qualifying bilateral hearing loss.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a February 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and Social Security Administration records have been secured.  He was afforded a VA examination to determine the existence and cause of any hearing loss.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that a reference audiogram in early 2002 indicated the Veteran was routinely exposed to noise.  He was seen in April 2002 for complaints of right ear pain after putting wax in his ears to decrease ambient noise so he could sleep more easily.  Decreased hearing was reported.  He denied a hearing loss on a report of medical history in March 2003.  An audiogram on the separation examination in March 2003 shows that the hearing threshold levels in decibels in the right ear were 15, 10, 5, -5 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 5, 10 and 20.  

Following a VA audiometric examination in April 2015, the audiologist stated the test results were not valid because the Veteran's responses indicated poor consistency to test stimuli, there was poor inter-test agreement, and there was poor agreement between observed communication ability and test performance.  The audiologist reported that she concluded the test results were not valid and, therefore, did not report them.  

The Veteran was afforded an audiology examination in October 2015.  The examiner noted she reviewed the Veteran's records.  An audiogram disclosed that the hearing threshold levels in decibels in the right ear were 20, 15, 10, 5 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 15, 10, 15 and 25.  The diagnosis was that the Veteran had normal hearing in both ears.  The examiner concluded that the Veteran's hearing was within normal limits and did not meet the criteria for a qualifying hearing loss disability under VA regulations.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus (causal link) between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

A qualifying hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran asserts that bilateral hearing loss was caused by his exposure to acoustic trauma in service.  The service treatment records establish that he apparently reported a loss of hearing in April 1992 after he had put wax in his ears to reduce ambient noise.  The Board notes that he specifically denied having a hearing loss on the separation examination.  The audiogram at the time of the separation examination demonstrated that his hearing was normal.  The only reliable audiogram post service shows he had a hearing loss in the left ear at 4,000 Hertz.  The results of the test, however, establish that he does not have a qualifying hearing loss disability in either ear.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for bilateral hearing loss must be denied.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


